 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmpire Shirt Trimming Co., Inc. and Senice Employ-ees International Union Local 579, AFI-CIO.Cases 10-CA 12251. 10 ('A 12999, 10 ('A12312, and 10-CA 12313February 7. 1979DECISION AND ORDERBY CHAIRMAN FANNING NI) MI- MBIK S JNKINSANI) PNItlL.On September 12, 1978, Administrative Law JudgeIrving M. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings. andconclusionsIof the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Empire Shirt TrimmingCo., Inc., Hapeville, Georgia, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.XRespondent has excepted to certain credibilit' findings inad h tiheAdministrative Law Judge. It is the Board's esta;hblished polic , not to over-rule an Administrative Law Judge's resolutions with resnect I rcdihtliunless the clear preponderance of all of the relevant evidence conslnc.s L,that the resolutions are incorrect. Sltandarrd Ir H D li Pdi i. lt .91NLRB 544 11950)1 enfd. 188 F.2d 362 (3d (ir. 1951) We he ..ircIfulliexamined the record and find no hasis for reersing his findingsDECISIONSTATEMENT OF THE CASEIRVING M HERMAN. Administrative Law Judge: This casewas heard before me on March 29-April 1, 1977, at Atlan-ta, Georgia. Complaint issued November 9, 1976,. basedon consolidated charges filed by Service Employees Inter-national Union, Local 579, AFL-CIO. in September andOctober and duly and timely served upon Respondent,'All dales ire n 1976 unless otherle sl;lted.240 NLRB No. 92Empire Shirt Trimming ('o.. Inc. The complaint alleges insubstance that Respondent violated Section 8(a)(l I) of theNational Labor Relations Act, as amended (29 U.S.C. Sec.151. ct veq.), herein called the Act, by interrogation, threats.and promises and grants of benefit: and violated Section8(a)(3) by discharges on July 21 and by certain layoffs inSeptember and October.?Upon the entire record,3including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:FINDINGS AND CONCL.LUSIONSI RESPONDENT-S BUSINESSRespondent is a New York corporation with an officeand place of business at Hapeville, Georgia, where it isengaged in shirt trimming. During the calendar year pre-ceding issuance of the complaint, Respondent sold andshipped finished products valued in excess of $50,000 fromits Hapeville plant to customers located outside Georgia.At all material times, Respondent has been an employerengaged in commerce within the meaning of Section 2(2),(6). and (7) of the Act.II THE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Facts1. OrganizationFor some period commencing about the latter part ofJune 1976, card signatures were solicited by a union organ-izer from among Respondent's employees waiting at a busstop a short distance from the plant. On at least one suchevening when Charles Waters, head cutter and a bus rider.was present.4he stated that although a union was "a goodthing," he was a supervisor. He testified that he knew at thetime he was not a supervisor but "was running off at themouth." and that he never mentioned the incident to any-one because he did not "want to get involved." The solici-tation continued until some time in July when enough sig-natures had been obtained for the filing of a representationpetition. The Union wrote Respondent on July 22, offeringto prove its majority status and requesting negotiations.The same day it filed a representation petition. A Boardelection was held September 24. the Union winning 30-5,with 6 challenged ballots, in a unit of 46 eligibles. The]:.llolqh ih fou.ll IciIal. Ill,. iaiiie idiiduaals as the are Illeln-tiioncdl ill (li ricgl,it. Loiiisel lw eed out os f cour t levec the deflnilti cidclltillC;i( 111 if IIhc cnilplo) ccs ff lcted h\s he Sepltnlher an;d O tolhcr Ia-offs 1 tile .llplliilc stlle If iiIies 111iw S rC fonid ill these respectls;I ilol. iii lie IIirani i li .ic hhcii 1lted aiIId korieCedNA,,ildin toi o'gmini/er Ilirtficld W lcrs v as prese ll h n ,he first[q'pfoIc1'" Cd" l npil cc tld S1Cr.11CTlt dMl thereafter EMPIRE SHIRT TRIMMING CO.627Union was certified as bargaining representative October4.Waters' StatusWaters' name was not included in the list of bargainingunit employees furnished by Respondent for purposes ofthe representation proceeding; and in the post-certificationbargaining, according to business agent Masson. whom Icredit. Respondent's counsel. Salter, stated that all personsomitted from this roster were excluded from the unit I Thelist contained the names of eight cutters, three of whom(McClenton, Bowden, and Ernest Williams) appeared asGeneral Counsel's witnesses and associated Waters withEdwards as part of management)McClenton. shop steward, testified that in addition tocutting and making occasional visits to other departments.Waters spends about half his time checking all the cutters'work and has corrected him in his work as well as repri-manded two bias department employees for improperlypreparing bundles for cutting: and that Waters also hasgiven him permission to take time off. Bowden confirmedWaters' checking the cutting line to be sure the work isright and the cutters have the material to work with andanything else they need. According to him, Waters' owncutting is confined to times "when the work gets behindand we try to push the work out," at which times evenEdwards does some cutting. Bowden testified further thatwhile he would ask Edwards for a wage raise, he would goto Waters with any other request. including a transfer toanother department. but he did not know whether Waterswould make the decision himself or take the matter up withEdwards.Edwards, an admitted supervisor, testified that in Au-gust-September, he was in charge of about five employeesin the bias department and five in the die shop in additionto the eight cutters, and that he also takes customer ordersand does front office work as well as occasionally operat-ing a cutting machine. He testified further that he spends"a lot of time" on the cutting line but that for the periodshe is not there a head cutter is needed "to oversee things."Waters' testimony was that if any problem is raised by acutter, he refers it to Edwards, and if Edwards is notaround, he goes to Plant Manager Hicks or Assistant Man-ager Scott and then relays their orders. He denied that hehas power to grant leaves of absence and, specifically thathe ever did so for McClenton without checking with Hicksor Scott, but in response to the question. "Why couldn't[McClenton] go see [Edwards] himself?" he stated. "I won-dered that sometimes myself because half of the time thendo go to [Edwards] and ask [Edwards]. Why they)' come tome I don't know. I asked a thousand times. wh, don't yougo see [Edwardsl;: not me because I'm just. you know., ahead cutter." Unlike the unit employees. he does not punchSahltr. hiho later lestlicd. Iid no1 t .iddres. thi, latiiri' Althiough Bowdenll tcliheld lhil in oTI ct iters.i llI h u ell Icrhhltod II\.,icrs Ioi he tillkin is I I .l}il icir Irahc r t ei.ln ii Iti ( ntIps iI'I. leC id IIll[led both I dv. rd5 and &.I r..t ."hcdidlin~l ,p tihe cuttm, d .1.llmcliand descrihcbl d ilcrs is "the 1lx lch l tih pel i' fil 11I the t11llile ide1.lIncnl" hcslde, l:dM lid'.a timeclock but is salaried.' but, like Hicks, he shares theirfringe benefits; and he testified that he spends virtually allhis time in the cutting department, and 75 percent of it., onthe average, actually cutting. He acknowledged, however.that when he would "come around" if the men were dis-cussing the Union, "they'd quit talking." He testified hedid not know if he would be covered by any agreementreached in the bargaining.Hicks testified that the only people working for himwhom he considers supervisors are Edwards and Scott. Headmitted, however, after some hedging as to what consti-tutes "supervisory type meetings." that whereas, when hehas a problem in the bias department or in the die shop heconsults only Edwards. when he has a problem in the cut-ting department he consults Edwards and Waters: and heconceded that the following statement in his investigativeaffidavit was correct: "When I need to meet with my sup-ervisors, I meet with Scott, Charles Waters and MarvinEdwards. I do not meet with Eloise." 2. The July 21 layoffAt the close of the day on July 21, Respondent suddenlylaid off 10 employees. 8 from the fusible department andthe other 2 from the die shop,'0allegedly because of a lackof work due to the loss of an important account. Three ofthese employees gave testimony. Mitchell and GwendolynGay testifying that they had been told by Scott at the timeof their hire that the jobs would be permanent. Mitchelltestified that on one occasion when she was talking to theUnion representatives at the bus stop, Waters was present.Mitchell and Gay had each signed a union card.l2Mitchelltestified that when the layoff was announced by Scott oneof the girls asked if it would be permanent and SupervisorEdwards, who was present, replied that the girls were notcrazy. According to Gay and King, Edwards' remark wasin response to the question as to why they were being laidoff. and what he said was, "You know why, you are notcrazy." Carter testified that it was her question at a laterdate, as to why Respondent had laid the employees off inJuly and started hiring new people just "a week or solater," that evoked Edwards' statement. Edwards neitherdenied having made the statement nor attempted to ex-plain it.The three girls testified, based upon their brief experi-ence, that there had been plenty of work available untillIc t tified. h,imecr. hal he malkc up das Illat he hs been ahseni5 hi li e le a.. i ork ulth the unit crnplo,\c , it 5 p.m, he orks S.aturdja%;tli thle upcrsi-r w hen ,i.rk shcduled It) go out n f rlda. has hbeendcI.mcdI s .. It Iot' i ll i a h e (icncraJI Counsel coen.ed.s 1i not supers lyorbhilt II I... iiildltl hc -slmuid lllitlbltei h) Rcsepondenl on the Iheor thai heilm .lJ ' i, c r .( lie i Bc.el l,. Bt0rh l. (ra.,. (iveridoI',i (;a,. [ .nIPhum. I'iIll,. 'iin Rh %lihell, ad inda w Aoodle'I( Il.ll i Hrrc .tcr inl R llph (i,Llhe Is( prcxis .I It .if i d ,.urrc'd lear Il 1976(.i l II t tii Cm mcd l t .r tl :hnm -,IIcl.l \'llCle { In l I tileee .i. d,[1 1 >l-Illlllt)iln t Ii ll d I [c i PtC -ilr II i presuililhil\ ( ain r (allCCcdJ .i dls-diIl , ' I I I I t il IL' (t hi ' I cdtlti in In l) II 3ur .I l Il m dc p.lrIlniletI.tit/). I crt e 1i i 1 id Ii. m' It t i Jil ' ii 1 i l t Imtl ix h I t hird IllCegcd dl.criill-IIte I, sli tiets KiimE M P I R E S H I R T T R I M M I N G C O ~ ~~ ~~ ~~~ ~ ~ ~~.6 2 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time.'3Carter testified that she had noticed the workpiling up and that right after the layoff the shelves were fullof work and so were two or three tables on the outside ofthe shelves.14The three laid off testified further that theyhad never been called back to work although Respondentcommenced the hiring of new employees for the fusibledepartment shortly after the layoff.5S During this period.according to Mitchell, she made numerous calls to Scott.only to be told that he did not need anyone. In this connec-tion, she testified as follows:Q. Did Mr. Scott-withdraw that.In these telephone calls in which you inquired aboutemployment, was the Union mentioned at any point?A. Was the Union?Q. Yes.A. Yes.Q. Well who mentioned it or what was said?A. Well, okay, when I would call him, uh, let mesee, Scott asked me, he said, you know, you all havebeen trying to get a Union in and I played dumb andI said no, and he said, yes, you are, the day we had thevote for the Union on the job, he said he seen me outthere, and I told him he didn't.McClenton testified that on August 27 he was called toHicks' office and, in the course of the conversation inwhich Hicks engaged in certain other 8(a)(l) conduct, in-fra, Hicks asked him if he (McClenton) could break up theUnion. He asked Hicks why he had effected the layoff. andHicks replied he had "fired" the employees because theyhad brought the Union in and this would "scare ev-erybody," but that he would rehire them if McClentonhelped break the Union up. Hicks' testimony did not dis-pute this. Ford (an alleged discriminatee in the October 5cutback in hours) testified that a week or two before theelection she was told by Eloise Harris, floorlady of thedepartment, that Hudesman, Respondent's owner and sec-retary-treasurer. had said that he could close down a de-partment or lay several people off if he had to and that hewould do so if the Union came in, just as he had donebefore with another union. Stanfield testified that whenScott hired her on August 7 he told her that others weretrying to get a union in but he hoped she would not payattention to them because if everything went right shewould be a regular employee.Hudesman testified that one of Respondent's largest cus-tomers, Haskell Lining Corporation, had complained of"poor work" by Respondent "for the past two or threemonths," culiminating in the following letter dated Friday,I ay had worked a 40-hiour week regularly. plus ne Saturd:lN. Iince herhire on June 15. King. also hired June IS. had worked o)ertTllnC 11 Sur-day and ahout two evenings. Mitchell clalmed on direct C\;ean.ial toihave worked about 18 hours overtime since hel hire on[ June 24. hut lC-knowledged on cross that her timeca;rds show ed onl 3 3 4 hour, of scl-time.14 According to Iloise arris. the fusible work is kept ln a table that 1iangirl can see as she goes to the hathrlulm "I hey Just aIhou can tell CI hellwork is slow. Thes know how mans orders we hasec iand Veerxthic "I" At least three emplohees were hired August 7 (Ford. nderlon. .iandStanfield: Bright and others were hired August 21 New hire, i Austtotaled 10 or II Ford and Stnfield testified that Scott tld heii I subh-stance in their emplounymcnt intersles that simec emplocc ere rc ll tI1get a union in and the (reipan], was oppoutin itJuly 16. from Haskell's chairman to Hudesman. who re-ceived it Monday, July 19:As you no doubt know, we have had nothing butmajor problems doing business with your company onbuilt up collars and also on linings.These problems have become so severe that we arelosing many of our customers on the built ups becauseof terrible quality in placing the parts correctly, in se-paration after fusing and also in the poor placement ofstays.We, therefore, wish to put you on notice that we arebuying our own fusing presses and spot welding ma-chines and will be discontinuing any business with youon the built up collars.We are sorry that this has come to such a seriousbreak between our companies. However, we areforced to do this because of the amount of customerswe are losing through the inferior quality of work.Hudesman thereupon informed Hicks by phone and or-dered him to cut back his help. He followed up the nextday with this telex memorandum to Hicks:As per our conversation, have you cut the fusing deptin half yet? Also did you do the same in the die shop?Haskell wants its orders out for shipment by end ofthe week. As I told you there are no more orders tofollow. I'll call if anything breaks loose.Hicks passed the order on to Scott the following day, and,as stated above, the layoff occurred at the close of businessthat day. Selection of the individuals in the fusible depart-ment was made by Scott, "strictly on seniority." accordingto him, virtually all being within the 90-day probationaryperiod. Brewster and Gray, however, were discharged atthe same time, Edwards using the occasion to rid himself oftwo employees who had long posed disciplinary and atten-dance problems and who had been seen selling liquor onthe job. Edwards testified that he tolerated them as long asthere was work for them to do but chose them when the cuthad to be made although he had not otherwise planned tofire them.It is not clear whether Haskell actually bought the ma-chines mentioned in his letter. 6 At any rate 50 percent ofhis business had been owned since the spring of 1976 by aDavid Cassidy of Chelsea Industries, a large company with60-70 plants doing about $300 million worth of business ayear. In "August or September," testified Hudesman, afterhaving discontinued his relationship with Respondent,Haskell was forced to sell his remaining share of the busi-ness to Cassidy and to continue as an employee of Cassidy.Asked to state what occurred that caused the hiring of newpeople in Respondent's fusible department, Hudesman'stestimony continued:A. Mr. Haskell was forced out of his own companyand Mr. Cassidy took over completely. Then, he ap-proached me and told me, let's start over again fromthe beginning. They had the same office help, thesame salesmen: so they had the same accounts, thatMr. Haskell had and we went over the whole thingA\ tfiii rnc ,, ci ti .iibout 521).6()X). a pol welder $3.(X)0 $5.(XX) EMPIRE SHIRT TRIMMING CO.629and we both made promises to each other to keepbusiness well and try to improve so therefore he thenstarted getting orders for us again. Actually, from thesame accounts which we had with Mr. Haskell andstarted filling in for our plants.Q. When do you recall the orders started comingin?A. When?Q. Under the new arrangement?A. Around August I would say. I know we weretalking about it and they started coming around Au-gust.Jt DrE HERMAN: Do you remember when in August?A. That's hard. No. I don't remember.JUDGE HERMAN Well, do you have any records?A. Yes. We have records but we keep them month-ly in production but we have records in the office.daily records but I know during the month of Augustthe work started coming back in.Q. Has the account, the Haskell Textile accountA. Well.Q. Remained in existence to this day? Do you stillhave the account?A. Yes, we still have it now. Excuse me for a mo-ment. Here we have a monthly dozens report and Ican read it right off and this is how I know it's in themonth of August. In July we had two thousand dozenapproximately. August eleven thousand dozen andSeptember fourteen thousant (sic) dozen: Octoberthree thousand dozen.Q. That was under this new business arrangementwith the other fellow having taken over?A. Right. This is only that one account. That's theway I can tell.Hudesman testified further that it "may have been morethan 2 or 3 weeks" before he ordered the restaffing of thedepartment. Scott, however, testified that he commencedhis hiring efforts about August I when he was informed bycompany headquarters that there was enough work to war-rant It.Hudesman also testified that he told management atHapeville "if possible to get some of the old help: it will bea lot easier for you than starting with brand new employeesbecause then it's murder." Scott testified that he calledMary Powers to return to work (which she did) 17 and"tried to get in touch with all of them." The only otherperson he may have attempted to call himself, however.was Linda Woodley, but he did not reach her.'sIn othercases, he testified, the girls did not have phones or thephone numbers he had were incorrect.19He also testifiedt Ihe (iGeneral (Counsel a.ickl ledged that M1rx Po uer. ; t facl, Icalled. Indeed. the complalint aillage her ;i ai .ili f tIhe slheqlcil I.off,.Rerspondent oserl.ales Sctls ies`lliOll a .sr1il 1n .rlt \Owl t ,kdlc\"l in filu recalled S" oll testifid In hln ne1111t111 1r foill,Q (all silu renlienihcr .1n othe rnam or il ae of pcOpir WI \Il-self caliled' Ans iother girl r rls oihcr hll N.lar P f.,ss h'ern l oa. is hid reeriiber I tilk I cd I., ', Intuch ll ith Ith inda Vi.fl vl I helc .111ad I didn't ..i ,, ;lll-eron direct that he "told some of the people that was stillworking with me in the fusing department if they see themto tell them to call me." On cross, he stated he thought heasked Eloise Harris to make some calls She did not workin the fusible department at that time, however, and shedid not corroborate his testimony.203. The 8(a)( I) conductOver 30 allegations of violations of Section 8(a)( 1). span-ning the August-September period up to the day of theelection, September 24,2 are supported by the testimony ofII employee witnesses, many of whom impressed me mostfavorably for their candor. Among these were:(a) Patricia Carter, who testified that Hicks, in thecourse of an address to the employees in the lunchroom oncompany, time about midway in the campaign. promisedbetter benefits if they' voted the Union down.(b) Renee Ford, who testified that Eloise Harris told hershortly before the election that the Union would do themno good and that Hudesman, the owner of the Company,had said that he could close down a department or laypeople off if he had to and that if the Union came in hecould and would do it, that he had done it before andwould again.(c) Karen Anderson, Ford's sister, who essentially cor-roborated Ford's testimony and further testified to an ear-lier occasion when Eloise Harris told another employee.Edna Howard, that a union could not do anything for theemployees and then turned around and asked Andersonhow she was going to vote. She also testified that Hicksasked her a few days before the election how she and hersister liked their jobs and what she thought about theUnion; she gave him a noncommittal answer and he askedif there was anything she wanted to tell him; she said no,and he said he would appreciate anything she could do forthem.Substantially confirming Carter's account of the lunch-room meeting where McClenton and Bowden, as well asEdwards and Hicks himself who, while stating he couldmake no specific promises when asked for written guaran-tees "if they went company," testified,I told them there would be better benefits which I wassure of: which I had reasons for saying that becausewe had discussed an incentive plan before I ever gotthe notice about a union.However. Hicks did not mention the incentive plan to theemployees. Between September 18 and September 20 healso sent the following letter to all unit employees:-\i sc. t .c girl u h, had n phone ((iuendo n (I;, ) left her olIher'iuihcil uilih he ( lpilpian hut she receied no call.i he .aine pr;igr.;ph if Ilhe cnmplaint alleging the Jul) "la. off- ao1illev. Ihie l.oiff f O()tl I himn;las nd Jerr' Cross n Septernher 28 and hef;illure i rcIil ihleinl hereafler Respondent's m mion to dlsmslls .1 I these[l it lie cIIi. tsla,na f (encral ( ull,ts .scae-in-chief as ranted .uh(elcl.l ( {S ,iiasels'i ikIIl[)Cspic erita i .lIrlnia .ixc 1 il he dates hueen coimpl.ain and lesri-1iI\ ia,lll 1r i the ll[ riOtlUs 8(iu )( I allerltiun. a ll e. Cdence not obhlectedhi , I)tlcl u I apoad his beell omnas dered a1 properi hefore e C(f I ga~,I /lai, hpi/,lpl ( ,,1i'mll ltr 229 \i RB 279, 28(1) 1977) 4rreimt Bt,/-c!ilittl/,lu tiii I ,, , ...i i,.i \ / R B. 366 1- d 81. 821 (8th (ir 1966,.EMPIRE SHIRT TRIMMING CO. 629.... ... i _ ._ . 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union wants you in it. Why? So it can chargeyou dues and fines for its own pockets. So it can do allof your talking for you.Don't believe all the Union says-get it in writing.The Union won't put it in writing because it can't de-liver.Empire Shirt gives you: The Union gives you:Wages StrikesGood WorkingConditions DuesMedical Benefits FinesPension Checkoffs40 Hours of Pay DisputesOvertime Nonsense MeetingsConsider yourself and your family. You can't affordthis Union: your family can't afford this Union: thefamilies of your fellow workers can't afford thisUnion.Ask the DeKalb County sanitation workers -theUnion left them nothing -no wages and no unem-ployment money.The company doesn't just make promises: it acts.After the election, you will make more money withoutthe Union. Let me prove it to you.There are plenty of Unions around if I don't followthrough. Think for yourself. I hope you VyoT. NoHicks admitted he was "sure" he "spoke to a few people"individually about the election during the campaign. In re-spect to one of these, McClenton, the Union steward hetestified:Q. All right. At a different point in time did youhave a discussion with Mr. Herman McClenton?A. Yes.Q. Could you please describe any promises of bene-fits that you made that day or at that meeting?A. It was basically, basically the same-basicallythe same as what happened in the lunch room except Iwas just talking to one person. It wasn't a group.McClenton's testimony was that in the course of his pri-vate conversation with Hicks, which was held in Hicks'office, where Edwards had ordered him to go. Hicks alsoasked him if he thought he could "break the Union up."and when he said he probably could, flicks said he wantedhim to, and then came the promise of better benefits if hesucceeded; McClenton then asked why there had been theJuly 21 layoff, and Hicks replied, as noted above, thatthose people had not been laid off but fired, and that if theUnion were voted in, there would be more layoffs and theequipment would be torn down and shipped to New Yorkwhere Respondent has another plant.Nor did Hicks deny the various acts of interrogation hewas alleged to have engaged in. In addition to Anderson'stestimony in this respect, noted above, Skrine and Suggsalso so testified. The occasion involving Skrine arose whenhe asked Hicks for a raise. flicks said his hands were tiedbecause of the Union but asked him if he had signed acard. Skrine acknowledged he had in order to improve con-ditions, and Hicks replied that "if the Union got in itwould be a shitty place to work." Suggs was asked byHicks if he signed a card when he went to Hicks' office fora pencil. Suggs admitted he had, and Hicks said. "no hardfeelings, let's keep it between you and me, man to man."Eloise Harris denied Barbara Harris' testimony that shewarned of the Hapeville plant's moving to New York, testi-fying that she only told the girls that nobody could guaran-tee them 40 hours' pay. Edwards also testified that in re-sponse to the employees' talk of a union-guaranteed40-hour week, he told them that this was impossible if therewas not enough work even though Respondent "used tomake work for people." His testimony continued:You know, like if it was slow you could sweep thefloor or anything but I probably did say you'll beworking two days if we ain't got no work. If we got theunion, we couldn't afford to keep everybody becausewe don't have no work.And Edwards admitted warning employees of other conse-quences of a union victory, testifying as follows:Q. (By Mr. Salter) Mr. Edwards, did you ever sayto the employees that working conditions would getworse? If the union got in?A. Let me Could I answer that question in myown words?Jtc,-. HERMAN: Go ahead.A. Okay. On the cutting line we got people thatthey go out to lunch and come back eating on workinghours. 1:00. They stay out and play basketball and godown town and when they get back at 1:00 they wantto eat lunch: their sandwich and all and go get drinksand I told a couple of them if you're going to have aunion, you got to first get right yourself. You cannotbe-if there's going to be a union, there's not going tobe eating up on the cutting line. You know. Having aparty and they stop and go get a drink. They can stopand go get cookies out of the machine: that's on work-ing hours they can stop and go use the telephone orwhatever they want to do. I was just bringing out afew points there, that could be changed if they had aunion. They couldn't be floating around eating duringworking hours.Q. Mr. Edwards, did you want, prior to the elec-tion, did you want the union in the plant? In your ownwords.A. Actually, it didn't make any difference to mebecause-in a way it would be hard on them-Q. Can you describe that.A. You know, the working conditions. Like I said.they would have to tighten up on the work: that Iwould have to you know--instead of being a friend, orone of the guys, I would, you know. most likely Iwould have to push the production. I would have toget my regular production up. I didn't have no objec-tion to the union coming in.tie also admitted telling the employees that such had in-deed been the experience the last time there was a union inthe plant some years before. EMPIRE SHIRT'l RIMMING CO.631Suggs testified that Edwards said "that if the Union getin it would be hard" and Respondent "would start layingoff and ...the days would be cut to about two and a halfdays a week." 22 Stiggers. Skrine. and Bowden gave similartestimony concerning Edwards' threats of harsher workingconditions.23Skrine also testified that about a week beforethe election Edwards told him that although Hudesmanmight agree to a date for signing a contract. he could hesomewhere else when the time came. Edwards did not denythis testimony.Nor, despite Edwards' denial that he promised any em-ployee more money if the Union lost the election, did hedeny two such specific promises attributed to him in con-versations testified to by Ernest Williams and Stiggers. Oneconversation occurred the morning of the election whenEdwards told Williams that he was a fast cutter and thatfast cutters make more money in the absence of a union.The Stiggers conversation the day before the election in-volved an acknowledgement by Edwards that a $14 checkStiggers had received, apparently as compensation for awork-related injury that idled him for at least 2 weeks, wasinadequate, and a promise that if the Union did not comein he would try to better it for Stiggers. Edwards' onlycomment on this testimony was that he had no recollectionof the conversation "because I don't have anything to dowith checks" and that he did not know if it was an employ-er's check or an insurance check.On the morning of the election, Edwards displayed tothe employees the Union's contract with a nursing homebecause:I was trying to show them that you know this guy herehas been there three years and he was making some-thing like two dollars an hour for a period of threeyears and he still was about two sixty. I don't think itwas-the highest paid man there was about three dol-lars and this union was there for a whole year.24Finally, the General Counsel cites Skrine's testimony insupport of the allegation that Respondent granted mone-tary rewards to induce rejection of the Union. Skrine testi-fied that a week before the election, after Hicks told himthat he could not get a raise at that time because of theUnion, Hicks asked him how much he wanted, Skrine said25 cents, Hicks told him to multiply that by 40 and hewould give it to him out of his own pocket starting thefollowing week; and that the next payday, the Friday prior! Although Suggs admitted that Edwards did not sa! In so ill.nll ordsthat this would be because of the l nlon, his tenlmons was thu I:dw.rds'remarks were in response to his (Suggs cormmlt about aL llilI iltr inthe next da\'s election' Springer. alleged hb Skrlne to hae been present aon the oc.,isll uhenEdwards so spoke to him. as not quest ioned ii1 all con.erniil piclellevents. He testified. hov ever. that mnimedilltel? fillohuing the elctLion. Ionthe next da5.Edwards pulled the plug on h Springers') rid,. ,kIIi! "1-,more radio" and that permlsslin to plug IIt hack inl a.s I1tit ietl tllll .1 da!or twio later Skrine. Springer's elliw shippine lerk. sinfliriled Ihls e I ll-mons. and Edwards did not dens i. but (;encral (oulnsel hii lcitllr .1leged it in his complaint nir argued the point in hi, brief4 About a da earlier dwards had show*,n he epl!iees i1 op\ il ltheUnion.' anual report filed with lthe I hor )epartimenit to iforil Ilci"what their mones would go for: heir Llnlon dues. \ou ko, and 1hll [ hcpeople sit back and li\e off the little people. their nlllne ou know Rc-spoindent had hliained the reporl snlle 2 CeekC prc'ioil,\to the election, Hicks came by as Skrine was mo\ ving somecartons, asked whether a cigarette pack on one of the car-tons was Skrine's and brought it over to him, and Skrinefound a $10 bill inside the cellophane wrapper. Hicks de-nied the incident.4. Eloise Harris' agency statusSometime in August. Eloise Harris. who had worked forRespondent some 9 years, was transferred from the biasdepartment to the fusible department and made floorlady.Her new duties, according to Assistant Plant ManagerScott, were "to set up the machines in the afternoon andissue the work out in the mornings and if a girl needs workshe brings it to them so that they never have to leave theirmachines. She keeps the work flowing." She has continuedto punch the timeclock, and sometime she works at a ma-chine but "Most of the time she's rotating around withinthe department issuing out work." She reports for workshortly after 7 a.m. Scott and Hooks are usually there bythat time. The other fusible department employees do notclock in until 7:55. These employees usually go out forlunch or eat in the lunchroom. Harris rarely eats in thelunchroom, but usually lunches at one of the machineswhere Flournoy Hooks, Scott's "backup" man in the fusi-ble department. also customarily eats.In introducing Harris to the fusible employees on theoccasion when she became floorlady, according to Car-ter.25Scott told them that they were to accord her the samerespect they give him and Hooks. Ford corroborated this.as did Barbara Harris. and it was not denied. Ford under-stood that as floorlady, Harris was "something like a super-visor but not as much authority as [Scott] or Mr. Hookshad." While Hicks .ould not recall any particular "supervi-sory meetings" attended b Harris, he testified that she"may" participate in such meetings "if it pertains to some-thing to her job." In this connection. Carter testified thatwhen Scott once brought her to Hicks' office to talk abouther production, Harris was called in to report on it; andHarris admitted that she "ha[s] had occasion" to discussthe girls' shortcomings with Scott. Anderson testified toone such occasion when. after talking to Scott about a col-lar Anderson had worked on, Harris brought it back toAnderson and told her to redo it. Carter also testified cred-ibly that Harris once put her on a different type of workwithin the department and that Harris was the one whocalled her back to work after a layoff in October.2? Brighttestified that on a few occasions when she asked Harris forpermission to leave early because of illness. Harris told herto go ahead and clock out and said that she would tellScott about it. Harris admitted that she intercedes withScott when a girl comes to her with a personal problem.but denied that she authorizes leave until Scott approves.-( i. i 11ci ls Ihlc l,ii i scrl S i l the fiehis e d.lcptlil ritIl other IliII k1 l alO\ II -kx'r SI.tnhlield lte fld' ., t,) ,I .umlIt1 pho1lic t.1ll l 11 lI.lirri-EMPIRE SHIRT TRIMMING CO. 631> B --- 632DECISIONS OF NATIONAL I.ABOR RELATIONS BOARD5. Postelection layoffsa. Fusibhle DepartmentRespondent laid off at least nine employees from its fusi-ble department around September 28 for about a week.2Within the next 2 to 3 weeks virtually the same employeesplus about another dozen from the same department were put on rotating 2-1/2 day shifts that lasted a week ortwo, thus cutting their work week in half during this period.Hudesman and Hicks testified that these layoffs werenecessitated by a seasonal decline in the workload whichRespondent claims had existed "since the beginning ofSeptember." 29 And Edwards testified that he knows whenwork is slack because he is "in the office a lot," and thatwork was only "fair" in August, it was "down" in Septem-ber, and it was "slow" in October; in fact, "It was slow allthrough that time." However, a monthly summary of pro-duction figures for the fusible department introduced byRespondent shows the following:THE FUSIBLE DEPARTMENTScott. as the immediate supervisor of the fusible depart-ment, selected those laid off, and, particularly in the Octo-ber layoff, apparently followed an understanding betweenRespondent's counsel and union representative Cox in theselection. In this connection. Ford testified:We asked to speak to him at his desk and we wentback there and asked him. we wanted to know whythey mixed the groups in laying us off like taking someof the most senior girls and laying them off along withsome of the new ones and keeping some of the newerones and rotating it like that and he said it was so thatthey could rotate us all and keep us all, keep the newerones trained on the job and then when work pickedup, they they could call us all back and we would allstill have our jobs.3'Ford also testified to having observed work (style H-535) being shipped out directly after cutting during the pe-riod of the layoffs instead of being sent to the fusible de-partment for fusing as had uniformly been done thereto-fore.32But Edwards testified without contradiction thatstyle H-535 came in two fabrics, the one in dacron beingfused but not the one in cotton.b. The cuttersWork Completed No. of NMo/yr Total Dozens Dept. Emrps. MbNo. of*hehl 9/75 49010/75 5,66811/75 3,46312/75 6,8521/76 13,236(before lavoff of 11)2/76 8,3013/76 12,3094/76 13,9365/76 9,872(before layoff of 3)6/76 14,3947/76 8,973(before layoff of 8)8/76 15,0959/76 23,225(before layoff of 4)10/76 4,510(pending as of Oct. 12,working at half-week)779181981417142120232622two shifts'..We'd. The testimony concerning the cutters' layoff 33 was pro-vided by two witnesses. McClenton testified that about 2-4 3 months after the election, he, Jack Curry (another cutter),4 "and a couple others" were laid off, and he specified Er-6 nest Williams,34adding "there was some that was laid off9 before us and then a week later we got laid off." According9 to McClenton, the layoff was effected by Edwards, whosaid they would be called back when the work came in, and10 they were recalled 2 days later. The only other firsthand1 5 testimony as to such a layoff came from Skrine, a spreader1 6 and shipping clerk who had signed a union card and at-tended union meetings.35His entire testimony in this re-15 spect was:16161720Q. Were you affected by any lay off after the recentelection?A. Yes.Q. We have stipulated the election was on Septem-ber 24, when was it that you were laid off?A. It might have been, let's see-I really can't re-call.carl) part of September w.as that he "was tr!ling to V;in an electionl ti -wards testified similarly8 Respondent was unable to explain the reference to la l;sof of 4f 4i thethird column in September 1976.Bright testified that when Scott told the girls about the rollilig shift,.he "explained" hw it would work and she at least "understood [he vI eregoing to be continuing to work." C'arter essentills corrioborated thli' Shipping clerk Springer testified hat he never sla ain H' S35 coll C <elntout without fusing until the day of the hearingAllcecd ia pr. 24(a) of the conmpllint. added at the opening f theI lie tsil of \t, illians inilake, I nmention f a lsoiff.Springer. the ilmain shipping clerk. confirmed Skrine's ls off but it doesnol appceir whether h llfl Illlatiin was firslhand. Skrile assists him a,neded iand heice does not work in the shipping department e,.eis da; orC'tn C cls olhelr da'' The General Counsel's evidence nowhere refers to Holland. Porler. orConnie Grooms as part of this group despite their inclusion .s such ill Ilhcomplaint. The nine others identified in the testimronns were Karen Anderl-son. ('indN Bright. Pamela Davis. Barbara Harris. Marian I hollpsLon Vick?G(rant Edna Howard. Mars Powers. and I sinn Stanfield Re.ponden,lcounsel asserted at the outset oif the hearing hat tlolla;nd and I ihiipsliwere not laid off and that IHoward left sick and neer returned! Accolrding to the complaint, these consisted of Fretta Burse. 'licl.Carter, Cassandra D)umas. Renee Ford. (itl (ieorge. I errs (,n r liii. I)hl.lHoward. Bett) Masoln. Betty Noirma;n. Patlsy Passmore. Vsx.ii PrIcr. a1ndConstance Williams' tludesman testified that the reasoin he did not effect the liioff , ll e EMPIRE SHIRT TRIMMING CO.633Q. Well, let's try it from the other angle. How longwere you laid off?A. Well, once I was laid off two and half days, andanother time I was laid off, approximately-let's see, Ithink our days was cut down to two and a half days, Ithink, I am not sure.Q. Well, I am asking how long-I am asking you inthe month after the election, how many times wereyou laid off?A. Three.Q. Three?A. Approximately three times I think. Yes, eitherthree or two. I am not sure.Q. Tell me how long the first one was and how longthe second one was.A. It was two and a half days. Two and a half dayson the first one. Two and a half days on the secondone I think, and, uhQ. Was there a third one or do you know?A. I think. I am not sure.There is no evidence concerning union activity on the partof Curry. Respondent did not dispute the fact of the layoff.B. Concluding Findings1. Section 8(a)(})Respondent was admittedly opposed to the Union. That.of course, is an employer's privilege, and he enjoys theprotection of Section 8(c) of the Act in exercising that priv-ilege through the expression of noncoercive views, argu-ment. or opinion. What the Act forbids is the implementa-tion of an employer's opposition by conduct whichreasonably tends to interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization.Much of the evidence furnished by the General Counselposes credibility conflicts, but enough is undenied or ad-mitted to warrant remedial relief against threats, promisesof benefit, and interrogation, the three broad areas at-tacked by the 8(a)(1) allegations of the complaint. And tothe extent that credibility is resolved, my conclusions gen-erally favor the General Counsel's position. In this connec-tion, there are two factors I deem especially significant.First, nearly all the witnesses attesting the 8(a)( ) miscon-duct were still employed by Respondent at the time of thehearing. As the Court of Appeals for the Fourth Circuit hasobserved, "The average employee [providing informationin a proceeding to which his employer is a party] is keenlyaware of his dependence upon his employer's good will,not only to hold his job but also for the necessary jobreferences essential to employment elsewhere." Wirl v.B. A. C. Steel Products, Inc.. 312 F.2d 14, 16 (1962). He isnot likely to lie and thereby add to the displeasure causedhis employer by the mere act of testifying. Federal StainlessSink Div. of Lnarco, Industries, Inc.. 197 NLRB 489. 491(1972); Georgia Rug Mill, 131 NLRB 1304, 1305. fn. 2(1961). modified on other grounds 308 F.2d 89 (5th Cir.1962); The Coca-Cola Compano. Foods Division. 196 NLRB892, 893, fn. 5 (1972). The second factor is that even if insome instances what Respondent's agents said fell a bitshort of the message the employees received, such failureof communication was attributable to Respondent if itsagents' statements were "so close to the brink" that theemployees could have "honestly misunderstoo]d" them.N.L.R.B. v. Solboro Knitting Mills, Inc.. 572 F.2d 936 (2dCir. 1978). As the Court of Appeals for the Fifth Circuithas held, "The question is not only what the employer in-tended to imply but also what the employees could reason-ably have inferred." N. L. R. B. v. Kaiser Agricultural Chemi-cals, a Division of Kaiser A luminum & Chemical C(orporation.473 F.2d 374, 381 (5th Cir. 1973).In his lunchroom address to the employees. Hicks. by hisown admission, geared the offered improvement in benefitsto the Union's defeat in the approaching election. While hestated that he could make no specific promises in responseto their wanting to know "what was in it for them if theywent company." he "told them there would be better bene-fits which I was sure of." The reason for his certainty wasthat management "had discussed an incentive plan" priorto the Union's appearance. But he nowhere mentioned thisplan in his speech. Thus, in this instance, the matter wasnot even left to inference. He plainly said that the employ-ees would enjoy better conditions than they then had if theUnion lost the election. And he did not say that this wassomething Respondent had planned before the Union's ap-pearance. If indeed anything was left to inference it couldonly have been that such benefits would be the employees'reward for defeating the Union.Similarly, the letter Hicks sent the employees shortly be-fore the election which was in essence, again admittedly, arestatement of the lunchroom speech, said, "The companydoesn't just make promises: it acts. After the election. youwill make more money without the Union. Let me prove itto you." It was. of course, impossible to "prove" whetherthe employees would do better with the Union then with-out it or vice versa. The "proof" could only have comeafter the event and there would only have been one winner,so no comparison could have been made. Hence the prom-ise had to mean that they would "make more money" thantheN were then making---provided they voted the Uniondown. This again is a plain violation of Section 8(a)(l .hHicks also admitted discussing the Union with individ-ual employees during the campaign. including McClenton,to whom he repeated "basically the same" thing he hadsaid in the lunchroom. While this in itself would have con-stituted a further violation. I credit McClenton's testimonythat Hlicks went considerably further by gearing his offer ofbetter benefits to McClenton's "breaklingl the iUnion up."Hicks did not specifically deny this, although he did denythreatening a layoff or a 2-1/2-day workweek. Edwards.whom Hicks placed at this conversation. gave no testimonyin this connection or indeed as to any other aspect thereof,including Hicks' alleged threats of further layoffs and hisacknowledgement that the layoff of July 21 had been per-manent.37' It is unnicess.rNr .I decide uhether Responden hd specifl inltent rtilslead the emploiee h this language lhe nexi sentence in the letier I,;al. Isllleidill ee ecue ii ugges that tha the emplosees ,iould he free toreconsd.,cr f Ihicks fled to "follo, thri.lgh." Cl it did notl discIloe the.,tlnitor\ har in Sec. 9ct1tl I ainother lecttn uithin the e;lrIn urging reetion if c('ien ton's ieCstllUns. Responldent's hrief pp 4and h6i ree, Ihai tlc( lenton ialimed this tnllersorlll n oc,llrred n I r-EMPIRE SHIRT TRIMMING CO. 633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor, as noted above, did Hicks deny the various acts ofinterrogation attributed to him by the evidence, which in-volved in one instance his assertion that "if the Union gotin it would be a shitty place to work at." This characteri-zation fitted Edwards' admitted contemporaneous threats.purportedly based on past experience, of the effects of aunion victory: the "make work" practice would yield to the2-day week: working conditions would "tighten up": hecould no longer be "a friend" but would have to "push theproduction" by eliminating certain work breaks, eating onthe job, and use of the telephone. In this connection. Re-spondent argues:This is not the stuff of intimidating threats made by asuperior to his subordinate. Rather, it is the commonsense approach of a person who still recalls what it isto work on the line and that the lax attitudes and man-nerisms of the employees most likely would not persistonce a Union came into bargain for work breaks andgeneral working conditions.This contention is ambiguous. If it means that the employ-ees could have been expected to want to make their condi-tions harder it is manifestly absurd. If, on the other hand, itmeans that Edwards was merely predicting what the Unionmight agree to in bargaining I reject the contention. Ed-wards "did not tell the employees that the [changesi wouldnot be automatic and would occur only if Respondentand the Union so agreed through collective bargaining"(Sportspal, Inc.. 214 NLRB 917 (1974), but his remarks,particularly in conjunction with other unfair labor prac-tices, "were more in the nature of retaliatory threats" (Ran-dall P. Kane, Inc., d/b/a The Catalyst, 230 NLRB 355, 357(1977) ), and such threats of more onerous working con-tiions in the event of a union victory violate Section 8(a)( ).N.L.R.B. v. The Hertz Corp.. 449 F.2d 711., 713 (5th Cir.1971): see also Alside Supply Co., 219 NLRB 447 (1975):Reeves Distribution Service, Inc., 223 NLRB 995, 996(1976): Vega.s Village Shopping Corporation. 229 NLRB279, 280 (1977).Edwards also made at least an implied promise of bene-fits to Ernest Williams, conditioned on the Union's losingthe election, when he told him he was a fast cutter and thatfast cutters make more money in the absence of a union.40I also credit the testimony concerning interrogation byEloise Harris as well as her warnings of the futility ofday. August 27. while "August 27. 1976 occurred in ai Saluild.l. 1lot aFriday." Respondent is In erlor.s Il respeci io al of the inlerrogationll found, "Inj. alssur;lnces ata.IIIsreprisalI were ever iven to an.i of the intcrrogated eipice' ( N I. R. v. Birdsall (nrtrlrien (e r an;r. 47 1 .2d 288, 291 (5th ( i1972) In he context of the surrounding unfLir labor practice's. such Ilteli,-g.iolln reasonaNlb tended to coerce the elploeestDespite reservatins ihoiit sIrme teslillroil of[ Stingers iand Skillc. tibehave been corloboratcd ii suhnlalltla partl 1lt uo1is hs ther cr1Iiploseetestimony but, as in this ;real. bh Repponldent's own ltilessesthe apparent impossiility of lulfilling thi pronmise unless Respondenialso chailged from its hourN pal ,sstem (the proposed incentlle plan entunnientloned} points up a; contrast itlh Itdwards' exhibiting the n1irsilehonme contract in order to show tiat an elllplryee wias on1l Il making $2t0al ihour after wrking 3 ,ears. Wli illims was only getting 2.65 depllc ixn,havinig worked on and off for Respondent [ri sonic 1I1) earschoosing the Union and indeed of the danger of layoffs ifthe Union won, pursuant to statements she attributed toHudesman. While Harris was not a supervisor, she hadbeen, as contended by the General Counsel, placed in aposition by Respondent "where employees could reason-ably believe that she spoke on behalf of management, andtherefore her subsequent statements to employees involv-ing company policy are imputable to Respondent." Helenaxlhboratorics Corporation, 225 NLRB 257. 258 (1976). Al-though unlike Mrs. C(arter in Helena, Harris never becamea supervisor and was never said by management to havethe power to fire, she was introduced to the fusible depart-ment as the floorlady who was entitled to the same respectaccorded known supervisors, including the assistant plantmanager. She distributes work to the employees, criticizestheir errors or weaknesses, and reports such matters toScott and even may participate in supervisory meetings inconnection therewith. ter hours and lunching habits differfrom the other employees. who uniformly look to her tointercede for them with Scott and generally regard her asenjoying a special relationship with management. In thesecircumstances, and particularly in light of the complemen-tar'antiunion efforts by Hicks and Edwards, Harris' con-duct was imputable to Respondent. N.L.R.B. v. DaytonMotels Inc., 474 F.2d 328. 331 (6th Cir. 1973); N.L.R.B. v.Solboro Knitting Mills, Inc., 572 F.2d 936 (2d Cir. 1978).Edwards' undenied statement to Skrine that even iftludesman agreed to a date to sign a contract he could besomewhere else when the time came-might well lack suffi-cient definitude to constitute an unlawful threat if it stoodalone. In the entire context, however, I find it another linkin the chain of coercion to deter union support, akin toHarris' warnings of futility.2. Section 8(a)(3)a. The Jul 21 "layoff'It is, of course. clear that if Respondent was aware of theunion activity on July 21 its knowledge had to have comefrom some source other than the written communications itthereafter received from the Union or the Board. The Gen-eral Counsel relies, for this purpose, on the knowledge ac-quired at the bus stop by Waters, whom he alleges to be asupervisor. I agree. Edwards' substantial responsibilitiesaway from the cutting line and indeed outside the cuttingdepartment admittedly require Waters "to oversee things"at such times. And Hicks admittedly consults Waters aswell as Edwards concerning problems in the cutting de-partment, conceding, "When I need to meet with my sup-ervisors, I meet with Scott. Charles Waters and MarvinEdwards." Moreover, his pay status is different from thatof the other cutters. That they regard him as allied withmanagement is evident not only from the testimony of theemployees but also from Waters' own testimony confirm-ing that they frequently come to him with their problemsand requests and, significantly, that "they'd quit talking" ifhe happened to approach them while they were discussingthe Union among themselves. In all the circumstances,even were he not technically a supervisor, there is sufficientevidence to "align his interests with management" and to EMPIRE SHIRT RIMMING CO.635draw a fair inference that Waters shares his informationwith Hicks and other management representatives when heattends supervisory meetings. ('f. Board Fiord. Inc.. 222NLRB 922 (1976: N.L.R.B ..lNe( 'O. Inc.. 433 F-.2d 974.975-976 (8th Cir. 1970); Karls Frm Dair, Inc.. 223NLRB 211, 214 (1976).Quite apart from Waters' knowledge. moreover. anothersource imputable to Respondent resides in Etloise Harris'testimony that if anything "happens in the union it's on thebus the next morning and it's all over the plant."The question remains whether the separations had therequisite motive to establish the alleged violation. TheGeneral Counsel does not contend nor does the evidenceestablish that the individuals were selected because oftheir particular union efforts. He urges instead that the sur-rounding circumstances in their entirety render utnlikel\the economic explanation advanced b) Respondent butrather support the theory of a "scattershot approach tobust the Union's momentum." I find merit to this argu-ment. principally on the basis of a careful review ofHudesman's testimony, and in view of the speeds replace-ment of virtually all those separated from the fusible de-partment and the consistency of this argument with the8(a)( 1) conduct found.To rebut the prima falcie case made out in this respect b\the General Counsel's evidence recited above, Respondentoffered its defense of economic necessity based on the al-leged vicissitudes of the Haskell account. I am unable tocredit the defense. To begin with, Respondent did not callHerbert Haskell to testif. and though his letter of Jul' 16.a Friday. dealt with "maJor problems" which had been per-mitted to persist, according to Hudesman. for some 2 3months. the break came only 2 3 weeks after the com-mencement of the union activity. Moreover, the letter didnot by its terms signal an immediate cessation of business.Rather, it "put [Respondent] on notice" that Haskell was"buying [its] own fusing presses and spot welding ma-chines," very expensive equipment. "and will be discontin-uing" business with Respondent on the built up collars:i.e., the fusible orders. The purchase, delivery, and installa-tion of the machinery alone would have had to consumesome time, particularly with a weekend intervening, beforeHaskell could have gone "inhouse." And since time, asHudesman testified. is of the essence in this business. theimmediate layoff of half the staff would seem to have runcounter to Haskell's needs. Nevertheless. Hudesman. whodid not receive the letter until the 19th, immediately tele-phoned Hicks to cut the fusing department in half. andfollowed up the next day with a telex asking whether thisinstruction had been carried out and informing Hicks thatHaskell's remaining orders were to be out by the end of theweek. The question in the telex thus implies an expectationof immediate compliance in the phone call of the day be-fore, and Hudesman in fact testified, "I wanted it doneimmediately," notwithstanding the absence of competentevidence that Haskell had intended such immediac.Moreover, in view of what Haskell's letter called the"terrible quality" of the work of the fusible department.logic would seem to point to the discharge of the affectedemployees rather than their laoff. especially in light of thefact that they were all probationers: et Respondent insistsit swas onls a layoff, Hudesman testifying in effect that itwas better to retain "terrible" employees than "startingwith brand new employees because then it's murder."However. onl\ one of the group was in fact recalled. and Ido not credit Scott's alleged futile attempts to contact theothers. On the contrary I credit the employees' testilmonthat whatever efforts they made for reinstatement hwhich time, of course, Respondent was aware of the unionactisvit -were rejected. I find this fortified hby the almostpatently incredible testimony of Scott that in not a singleinstance (other than perhaps [,inda Woodle ) did he havea correct telephone number for any of the emplosees hereinsolved.4lIt apparently never occurred to him. llicks, oranNone else in authorit\ to send out written communica-tions for this purpose. either by wire or the mails."2But even assuming "murder" was necessar, its speedhere casts further doubt on Respondent's position Accord-ing to Scott. his hiring efforts commenced as earls as aboutAugust I. on orders from Company headquarters aftermore work had comile in. udesman testified that it i as inAugust but it max ha\e been more than 2 or 3 aeeks afterthe la ,off before he issued the rehiring instructions)r H(ow-ever at least three of the replacements \sere actuall hiredby August 7 a fact which appears to substantiate Scott'srecollection. Thus even accepting Hudesman's testimonsas to the substantial increase in business from Haskell be-tween Jul\ (2.000 dozen) and August (11,000 dozen} andthe similar increase for the fusible department generallyduring this period (Jul -8,.973 dozen; August 15.095dozen) as shown b its overall summary for September1975 October 1976,:uthere is no showing of a change inany period of less than a month and hence no showing ofhow much of a change. if any, occurred between Jul 21and August 7, when the actual hiring began. Still less doesthe record suggests a change warranting additional person-nel b about August I when Scott says he commenced hissearch. barely I I days after the wholesale "layoff."Similarls shrouded is Hlaskell's role in this. If Haskellactuall installed the necessary machinery of its own asHudesman's testimons that Haskell "went inhouse" wouldtend to indicate, then Respondent would have it that afterbarely 2 3 weeks Haskell (now wholly owned by Cassidy)was willing to rid itself of the machines, terminate its ownemployees hired to operate them, and reestablish a rela-tionship with Respondent which it had regretfully been"forced" to end after months of "severe" problems onlySe,,tt, gteneral treihbilitt nis tnot helped h! his h.urdl dellAl tkln, .I.cdc Itholl he 1; : , ttsitan pn l ln.ntgei i.f .1dr til¢Le.iiimeet lli it , httl ( tfp,ilt~ pohc , 1h.1 Ill c nilpal a, .,as dls,cdItildenllll In filI plalced hlill tl it least tl sle ,I1ch melin\ X i ntlId ihbose. ll.k resorted io the post office later i the CalllpalllheCn it creCd hts pruiporrse to reach ltil eplo\ees\ ,Oile point Iln ludetlili' ttttl tll'. Ilaskell litd not en sell it [ it1sren'll.inI q( pClICCenll lo ('. tl\ nt 1til "\Ui't r Septelher" 11nd 1,,ntfIter that dd the ntriLtie restorati o of he fsbth e oirk Rpndent.Iaske ll hm ir heel doin lli nhniUle Unill then\os h ,il csord. 'aere r lfcrcd. alnd tI d ards' les tt nioln i lditd, In cri-ils~ell]. I 1 1 o 11 nil s c, i.tlle, .fl, he 1nit in1t \ desCrlhd \u ust is ilerel\"fat .ll d l e , scilllcr i.s d11 l" tho L [I lit lilstill dlld thet lriltelld) -.lllItiii.ir\ slt, I ..- ' nll2 ilihL dI s thel h ,1t in the i litre 14 I ri [/h pell.l{sfSptenlil>t's tlils btell -I it tI 21 3.22' i do/ell. spet xc .tsl tvtct111t11 -\L5,iLls I ill Ice is{!- A .ti ten/cd the 3-itonth perodl \tiLtst ),Octcr1)-;'7 LI~ ",o .th, hldl,itlllg 1N, 1111n i 11hn ,a l n l hlx cltfmlgC~EMPIRE SHIRT RMMING CO. 635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD"because of the amount of customers we are losing throughthe inferior quality of work"-and all this without evenknowing whether its current customers would suffer fromthe inept efforts of the same "terrible" employees initiallyresponsible for the break or from inexperienced oneswhom it was "murder" to train.In all the circumstances I am unable to believe Respon-dent's account of the motivation behind its action of July21 and its failure to recall the fusible employees thereafter.I find, on the contrary, that they were discharged in aneffort to discourage the union activity.Brewster and Gray are in a slightly different categorybut still victims of discrimination. While crediting the un-contradicted testimony that they provided Respondentwith sufficient cause for their discharge, I note Edwards'further testimony that but for the cutback in work hewould have continued to retain them. Since the "layoff" ofJuly 21 is found unlawful and not motivated by a workdeficiency, it follows that the inclusion of Brewster andGray was similarly unlawful.B. The Postelection LayoffsA layoff following an election does not necessarily con-stitute effectuation of preelection threats thereof. It is onething to threaten or indeed to actually discriminate so as toinfluence an election. It is quite another thing to executethe threats after the Union's selection simply in order topunish the employees despite the concomitant injury to thebusiness resulting from a shortage of personnel. Nor doesevery layoff constitute an unwarranted departure from ageneral policy to "make work" when business is slow. In-deed, at least one substantial layoff occurred in this veryplant before the Union's appearance notwithstanding thatpolicy.But both the preelection conduct and the "make work"policy are relevant to resolution of the factual issue ofwhether the postelection layoffs 45 were unlawfully moti-vated. And what poses particular difficulty to acceptingRespondent's position is the weakness of the evidence tosupport its claim of a business decline which it asserts wasa seasonal event and had existed since the beginning ofSeptember. The only documentary evidence produced byRespondent in this connection shows September to havebeen by far the best month in the year covered, with thefusible department's volume exceeding August's, the sec-ond ranking month, by some 54 percent.Moreover, the fairly short duration of the layoffs (only 2days in the case of the cutters) 46 indicates that they mightwell have been avoided under the existing "make work"policy. Hicks' testimony suggested at one point that thispolicy had been discontinued when they moved from theirprevious location to the larger plant at Hapeville. And Ed-wards, too, at one point attributed the change to the in-creased employee complement. But Edwards' testimonyquoted supra, as well as that of the employees, shows thatthe "make work" practice persisted after the move and that4s Including the October rotations46 B contrast. the January layNoff had run "'for quite a spell." accordilng I,Edw;ards, extending in some cases for 3 months.its threatened extinction hinged on the outcome of the elec-tion. I find, therefore, that its ultimate discontinuance wasa consequence of the election.Accordingly, the postelection layoffs, including the shiftrotations in October, violated Section 8(a)( I) and (3) of theAct.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Act bycoercing its employees in the exercise of their union activi-ties as found above.4. Respondent has violated Section 8(a)(3) of the Act bylaying off Mary Powers and discharging Gloria Beverly,Barbara Gay, Gwendolyn Gay, Lynn Jones, Phyllis King,Ruby Mitchell, Linda Woodley, Charles Brewster, andRalph Gray on July 21, 1976; by laying off certain of itsfusible department employees and cutters in September orOctober following the representation election held Septem-ber 24, 1976; and by reducing the hours of certain of itsfusible department employees in October 1976 by' rotatingthem on half-weekly shifts.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYIn order to remedy, the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom, and, in view of their seriousnature and variety, to cease and desist from infringingupon the Section 7 rights of its employees in any othermanner, and to post the usual notices. Moreover, in orderto effectuate the policies of the Act, my recommended Or-der will require Respondent to offer Gloria Beverly, Barb-ara Gay, Gwendolyn Gay, Lynn Jones, Phyllis King, RubyMitchell, Linda Woodley, Charles Brewster, and RalphGray full reinstatement to their former jobs, or, if thosejobs no longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights and priv-ileges, dismissing, if necessary, any employees hired afterJuly 21, 1976, to fill any of said positions; and to makewhole said employees, Mary Powers, and all employeesdiscriminatorily laid off or reduced in hours after Septem-ber 24, as found above,47for any loss of earnings each mayhave suffered by reason of such discrimination by payment' Despite counsels' understanding that definitive identification of the in-dividuals affected b the postelection layoffs would await the compliancestage (fn. 2. upora). and despite General Counsel's failure, apparently withIhaunderstandiig in mind, to prove the involvement of every employeeni;lmed i par. 24. 24(at. and 25 of the complaint. his brief urges awards ofhackpas for the entire respective groups, and also urges that the amount ofhackpa\ for each such employee be fixed herein based on approximationstof the time lost and on equality fo distribution because of "only inconse-quential variations" among them. I see no justification for bypassing thecusntollar compliance stage at which the specific amount due each employ-cc ill he determined. especially since the identity of the recipients remainsthere t be resolved EMPIRE SHIRT TRIMMING CO.637to him or her of a sum of money equal to that which he orshe would have earned from the date of discharge or lav-off, as the case may be, to the date of a valid offer ofreinstatement, less net earnings during such period, andinterest thereon. to be computed in the manner prescribedin F. W. Woolworth Company 90 NLRB 289 (1950). andFlorida Steel Corporation, 231 NLRB 651 (1977).48Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act I hereby recommend the following:ORDER 49The Respondent. Empire Shirt Trimming Co.. Inc..Hapeville. Georgia. its officers. agents, successors, and as-signs. shall:I. Cease and desist from:(a) Discharging. laying off. reducing the hours of. orotherwise discriminating against any employee to discour-age union or other concerted activity protected b Section7 of the National Labor Relations Act, as amended.(b) Coercively interrogating an employee concering hisor any other employee's union activities. views, or sympa-thies.(c) Threatening its employees with loss of existing orprospective benefits in the event they choose or retain theService Employees International Union. Local 579, AFLCIO. or any other labor organization as their collectivebargaining representative.(d) Threatening to close down or move the plant or adepartment thereof, or to lay off or reduce the hours of itsemployees, in the event of a union victory in an election.(e) Threatening not to sign a contract with said Union.or threatening that electing or retaining the Union or anyother labor organization as bargaining representativewould otherwise be futile.(f) Promising benefits to its employees in the event of aunion loss in an election.(g) In any other manner interfering with, restraining. orcoercing any of its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Gloria Beverly. Barbara Gay. GwendolynGay. Lynn Jones. Phyllis King. Ruby Mitchell. LindaWoodley, Charles Brewster. and Ralph Gray full reinstate-ment to their former jobs or, if those jobs no longer exist,to substantially equivalent jobs. without prejudice to se-niority or other rights and privileges, dismissing. if neces-sary, any employee hired after July 21, 1976. to fill any ofsaid positions: and make them whole, together with MaryPowers and all employees discriminatorily laid off or re-duced in hours after September 24. 1976, for any loss ofpay suffered by reason of the discrimination against themin the manner set forth in the section of this Decision enti-tled "Remedy."(b) Preserve and, upon request. make available to theBoard or its agents. for examination and copying. all paN-roll records, social security records. timecards, personnelrecords and reports, as well as all other records necessaryto analyze and compute the amount of backpay due here-under.(c) Post at its place of business in Hapeville, Georgia,copies of the attached notice marked "Appendix." so Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 10. after being duly signed by an author-ized representative of Respondent. shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by an) other material.(d) Notify the Regional Director in writing, within 20days of the Order, what steps Respondent has taken tocomply herewith.See, generally Isis Plumbing d Heating Co., 138 NLRB 716 (1962).In tIhe ecnt n ecepnion .are filed as pros ded h Sec 102.4t of theRule, .lid Rngl lln. oef the anonal L.ahbor Relations Board, the findings.coiclusiilnsl. and recoimmended Order herein hall. as prosided n Sec.10248 of Ihe Rule and Regulations. he adopted h he Board and becomeit, findings,. concluslon, and Order, and all oectiilions hereio shall hedeerned ,J ., ed for ill purpioses,'1i h Ihe e.ent that hi. Order is enforced hb a judgment of a i InitedStaite (llrl of Appeals. the u.ords in the notice reading "Posled bh Orderof the Nitin.al .Labor Relations Board" shall read "Posled Puruant to aJudgmnt of Ithe riled States Cmirt oif Appeals nforclng ain Order of theN.all.il ILhibt Rclalions Board''APPENDIXNoIicF To EPLOYFESPOSTED BY ORDER OF I HENATIONAI LABOR REI.ArioNs BOAR)An Agency of the United States GovernmentWE whIL NOT discharge. lay off, reduce the hours of.or otherwise discriminate against any employee to dis-courage union or other concerted activity protected bySection 7 of the National Labor Relations Act.WE ILL NOT coercively interrogate any employeeabout his or her union activities. views, or sympathiesor about the union activities. views, or sympathies ofany other employee.WE WILL NOT threaten our employees with loss ofany benefits if they choose or keep the Service Em-ployees International Union. Local 579, AFL-CIO, orany other union, as their collective-bargaining repre-sentative.WE W.t Nori threaten to close down or move theplant or any department. or to lay off or reduce thehours of our employees, in the event of a union victoryin an election.WE WILL NOT threaten not to sign a contract with theUnion or threaten that electing or keeping this Unionor any other union as bargaining representative wouldotherwise be useless.WE WILL NOT promise benefits to our employees inthe event of a union loss in an election.WE 'ull Isol coerce, restrain, or interfere in anyother way with out employees' exercise of their rightsguaranteed under the National Labor Relations Act.E M P I R E S H I R T T R I M M I N G C O ~ ~~ ~~~~~ ~ ~ ~~.6 3 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDWti w.. offer Gloria Beverly. Barbar Gay, Gwen-dolyn Gay, Lynn Jones, Phyllis King, Ruby Mitchell,Linda Woodley, Charles Brewster. and Ralph Grayfull reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent jobs, with-out prejudice to seniority or other rights and privi-leges. and pay them backpay for any loss of pay suf-fered by reason of their discharge.W-. wl.Lt also pay backpay to Mary Powers and toall employees discriminatorily laid off or reduced inhours after September 24, 1976, for any loss of paysuffered by reason of the discrimination against them.EMPIRF SHIRr TRIMMIN(i CO. INC